Citation Nr: 1454226	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a disability manifested by memory loss, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In September 2013 and July 2014, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2006, VA received the Veteran's claim for service connection for memory loss.

A 2014 VA examination notes that no cognitive diagnosis is appropriate for the Veteran.  The examination report appears to indicate that the Veteran does not have a diagnosable cognitive disorder.  However, a September 25, 2006 VA record indicates the Veteran has dementia, which was suggested to be related to service-connected diabetes.  Moreover, a November 2013 VA medical opinion indicates that the Veteran's memory problems could have been aggravated by his service connected disability due to uncontrolled diabetes.

It is unclear if the Veteran has ever met the criteria for a diagnosis of a cognitive disorder at any point and time during the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that service connection may be granted for a disability that resolves after the submits a claim for service connection but before VA adjudicates the claim).  

Accordingly, a VA medical opinion is needed to determine if the Veteran has ever had a cognitive disorder at any point during the appeal, even if such disorder has resolved, and, if he has had such a disorder, if it is due to service or his service-connected diabetes mellitus.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014); McLendon v. Nicholson, 20 Vet.App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file to an appropriate medical professional.  The examiner must review the entire claims file. 

Based on this review, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has ever had dementia or any other cognitive disorder resulting in memory impairment, during the course of the current appeal.  If no current cognitive disorder is diagnosed, the examiner must comment on the dementia which VA assessed on September 25, 2006 and indicate if this was a misdiagnosis.  

If a cognitive disorder, to include dementia, is found at ANY point during the appeal, even if currently resolved, then the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) due to military service.

If a cognitive disorder, to include dementia, is found at ANY point during the appeal, even if currently resolved, then the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) due to OR aggravated by service-connected diabetes mellitus.  In responding to this inquiry, the examiner is to also address (i) the VA attending's September 25, 2006, assessment of dementia and (ii) the VA examiner's November 2013 opinion that "it is as likely as not that [the Veteran's] memory problems could have been aggravated by his service connected disability due to uncontrolled diabetes."

The examiner is to address BOTH causation and aggravation.  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Another examination of the Veteran should only be performed if deemed necessary by the person providing the requested opinions.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



